Appeal from a judgment of the County Court of Albany County, rendered February 18, 1975, upon a verdict convicting defendant of the crimes of murder in the second degree, robbery in the first degree and assault in the first degree. The defendant contends that the trial court erred in denying his motion to suppress his written confession not on the ground that he was not advised of his Miranda rights, but on the basis that he did not understand and knowingly waive those rights. It is his position that he was in such a state of intoxication as the result of the ingestion of alcohol and drugs that he could not understand his rights. He adds the further allegation that he was subjected to five hours of custodial interrogation before his statement was taken, thus impairing his ability to make a choice of whether or not to make a statement. These allegations are sharply disputed by the prosecution witnesses. It was their testimony that the actual interrogation of the defendant lasted only 20 minutes. The prosecution witnesses also testified that defendant was not in an intoxicated condition during his interrogation. A question of credibility was thus presented, the resolution of which was within the province of the trial court and should not be disturbed. We find no merit in the further contentions of the defendant that he was denied his right to a fair trial because of alleged pretrial publicity and comments of the prosecution during summation. In any event, such errors, if any, were harmless and, in view of the overwhelming proof of guilt, we must affirm. (People v Crimmins, 36 NY2d 230.) Judgment affirmed. Greenblott, J. P., Main, Larkiri, Herlihy and Reynolds, JJ., concur.